                                                                               E-FILED
                                               Thursday, 03 January, 2019 09:58:48 AM
                                                          Clerk, U.S. District Court, ILCD

           IN THE UNITED STATES DISTRICT COURT
               CENTRAL DISTRICT OF ILLINOIS
                   SPRINGFIELD DIVISION

CYNTHIA D. WEISKOPF,                 )
                                     )
     Plaintiff,                      )
                                     )
     v.                              )     No. 3:18-CV-3176
                                     )
MENARD, INC.,                        )
                                     )
     Defendant.                      )

                                OPINION

SUE E. MYERSCOUGH, U.S. District Judge.

     This cause is before the Court on Plaintiff Cynthia D.

Weiskopf’s Objection to Defendant’s Notice of Removal to Federal

Court (d/e 2), which the Court treats as a Motion for Remand.

Because Defendant Menard, Inc. has not shown by a

preponderance of the evidence that the amount in controversy

exceeds $75,000, the Motion for Remand is GRANTED.

                         I. BACKGROUND

     On June 12, 2018, Plaintiff filed a Complaint in the Circuit

Court of the Seventh Judicial Circuit, Sangamon County, Illinois,

against Defendant. See Complaint (d/e 1-2). Plaintiff alleged that

she was walking through an aisle of Defendant’s store when her foot
                            Page 1 of 11
struck a protruding pallet causing her to fall and “suffer serious

bodily injuries which required immediate and ongoing medical

treatment, and which will require medical treatment in the future.”

Id. ¶¶ 6, 11. Plaintiff also alleged that she “suffered and will

continue to suffer lasting pain” (id. ¶ 12), that she was “temporarily

unable to pursue her usual gainful activities” (id. ¶ 13), and

“suffered permanent impairment” (id. ¶ 14).

     Plaintiff sought judgment in excess of $50,000. Illinois law

prohibits parties from stating the exact amount at issue in their

complaints. See 735 ILCS 5/2-604 (providing “that in actions for

injury to the person, no ad damnum may be pleaded except to the

minimum extent necessary to comply with the circuit rules of

assignment where the claim is filed”).

     On July 13, 2018, Defendant filed a Notice of Removal (d/e 1)

pursuant to 28 U.S.C. § 1441 et seq., stating Defendant was served

on June 15, 2018. Defendant alleges that this Court has original

jurisdiction pursuant to 28 U.S.C. § 1332. Specifically, Defendant

asserts that the parties are diverse because Plaintiff is a citizen of

Illinois and Defendant is a Wisconsin corporation with its principal

place of business in Wisconsin. Defendant further asserts that it
                             Page 2 of 11
appears that Plaintiff seeks damages in an amount in excess of the

jurisdictional requirement of $75,000 given the nature of Plaintiff’s

injuries and the language of her Complaint.

     Plaintiff seeks a remand to state court. See Motion for

Remand (d/e 2). Plaintiff asserts that Defendant’s speculation of

the amount in controversy is based solely on Plaintiff’s ad damnum

and is not competent proof of a reasonable probability that diversity

jurisdiction exists in this matter. Plaintiff also asserts that her total

special damages amount to approximately $31,000, which is

inclusive of medical invoices and lost wages. As such, Plaintiff

argues, it is not reasonably probable that the amount in

controversy will exceed $75,000.

     In response, Defendant asserts that in addition to the $31,000

special damages, Plaintiff also alleges “lasting pain,” “permanent

impairment,” and an inability to pursue “gainful activities.” Resp.

at 2 (d/e 4). According to Defendant, a reasonable probability

exists that the amount in controversy could result in a verdict of

greater than $75,000.




                             Page 3 of 11
                             II. ANALYSIS

       A defendant may remove “any civil action brought in a State

court of which the district courts of the United States have original

jurisdiction[.]” 28 U.S.C. § 1441(a). A district court may exercise

diversity jurisdiction if the matter in controversy exceeds the sum

or value of $75,000 exclusive of interest and costs and is between

citizens of different States. 28 U.S.C. § 1332(a).

       Plaintiff does not contest that the parties are diverse. Plaintiff

only challenges whether the amount in controversy requirement is

met.

       The Court initially notes that the parties apply the wrong

standard in their briefs. Both parties analyze whether there is a

“reasonable probability that jurisdiction exists.” The Seventh

Circuit disavowed the “reasonable probability” test in Meridian Sec.

Ins. Co. v. Sadowski, 441 F.3d 536, 540 (7th Cir. 2006) (“We now

retract that language; it has no role to play in determining the

amount in controversy.”).

       Defendant, as the proponent of federal jurisdiction, bears the

burden of establishing this Court’s jurisdiction. See Sadowski, 441

F.3d at 540. Because Plaintiff challenges Defendant’s amount-in-
                              Page 4 of 11
controversy allegation, Defendant must show, by a preponderance

of the evidence, that the amount in controversy is in excess of

$75,000. See Sabrina Roppo v. Travelers Commercial Ins. Co., 869

F.3d 568, 579 (7th Cir. 2017) (quoting 28 U.S.C. §1446(c)(2)(B)).

The burden is not to show that Plaintiff will prevail or will collect

$75,000 but rather that what Plaintiff hopes to get out of the

litigation exceeds $75,000. Rising-Moore v. Red Roof Inns, Inc.,

435 F.3d 813, 815 (7th Cir. 2006).

     Generally, when removal is sought based on diversity

jurisdiction under 28 U.S.C. §1332, the sum demanded in good

faith in the complaint is deemed the amount in controversy. 28

U.S.C. § 1446(c)(2). Where State practice does not allow a demand

for a specific sum, as is the case in Illinois, removal is proper if the

district court finds, by a preponderance of the evidence, that the

amount in controversy specified in § 1332(a) is satisfied. See 28

U.S.C. §1446(c)(2)(B).

     The Seventh Circuit recognizes “the difficulty a defendant

faces when the plaintiffs, who control the allegations of the

complaint, do not want to be in federal court and provide little

information about the value of their claims.” Sabrina, 869 F.3d at
                              Page 5 of 11
579 (quoting Blomberg v. Serv. Corp. Int’l, 639 F.3d 761, 763 (7th

Cir. 2011) (internal quotation marks omitted)). Therefore, a

defendant “only must establish the amount in controversy by a

good faith estimate that is ‘plausible and adequately supported by

the evidence.’” Id. (quoting Blomberg, 639 F.3d at 763); see also

Oshana v. Coco-Cola Co., 472 F.3d 506, 511 (7th Cir. 2006) (noting

that a “good-faith estimate of the stakes is acceptable if it is

plausible and supported by a preponderance of the evidence”). A

defendant can meet this burden by pointing to interrogatories or

admissions in state court; calculating the amount in controversy

from the complaint’s allegations; referencing the plaintiff’s informal

estimates or settlement demands; or introducing evidence in the

form of affidavits from the defendant’s experts or employees about

how much it would cost to satisfy the plaintiff’s demands.

Sadowski, 441 F.3d at 541-42.

     Once the removing party has met this burden, jurisdiction is

defeated only if it appears to a legal certainty that the stakes of the

lawsuit do not exceed $75,000. Oshana, 472 F.3d at 511. While

the amount in controversy is evaluated as of the time of removal,

subsequent events may clarify what the plaintiff was seeking when
                             Page 6 of 11
the case was removed. Carroll v. Stryker Corp., 658 F.3d 675, 680-

81 7th Cir. 2011).

     In this case, Defendant asserts that the amount in controversy

exceeds $75,000 in light of the nature of Plaintiff’s injuries and the

language of her Complaint. Defendant further argues that

Plaintiff’s assertion in the Motion for Remand—that special

damages including medical bills and lost wages total approximately

$31,000—further supports the jurisdictional amount because

Plaintiff also alleges lasting pain, an inability to pursue gainful

activities, and permanent impairment.

     The Court will not consider Plaintiff’s assertion that special

damages amount to $31,000 as evidence that the claim is worth

less than $75,000 because a plaintiff cannot rely on post-removal

assertions to defeat jurisdiction. See Hunt v. DaVita, Inc., 680 F.3d

775, 777 (7th Cir. 2012) (noting that a “post-removal disclaimer of

damages in excess of $75,000” does not defeat federal jurisdiction

after a proper removal). Defendant also relies on the $31,000

figure, asserting that the $31,000 plus damages for lasting pain,

permanent impairment, and an inability to pursue gainful activities

results in an amount in controversy exceeding $75,000.
                             Page 7 of 11
     However, even if this Court accepts the $31,000 figure as

evidence that sheds light on the amount Plaintiff was seeking at the

time of removal, the Court finds that Defendant has not met its

burden. Plaintiff’s allegations regarding her injury are conclusory.

Plaintiff alleges she suffered serious bodily injury that required and

will require medical treatment and that she suffered a permanent

impairment. The Complaint does not allege the part of the body

injured or the extent of medical treatment. Even accepting that

special damages total $31,000, the Court has no information from

which to infer whether the damages sought for lasting pain,

permanent impairment, and an ability to pursue gainful activities

would bring the total over the jurisdictional threshold. See, e.g.,

Delbovo v. Speedway, LLC, No. 2:16-CV-481, 2017 WL 1174067, at

*1-2 (N.D. Ind. Mar. 30, 2017) (finding that complaint alleging that

the plaintiff tripped and fell, “suffered serious injuries and damages

to her mind and body, some of which are permanent” and incurred

medical expenses, and lost wages did not trigger the deadline for

removing the case because it was not clear from the complaint that

the amount in controversy exceeded $75,000); see also Harter v.

Gold’s Gym Int’l Inc., No. 15-cv-896-DRH, 2015 WL 5467958, at *3
                             Page 8 of 11
(S.D. Ill. Sept. 16, 2015) (remanding case where the allegations in

the complaint that the plaintiff suffered permanent injury to her

ankle and has been and will be liable for large sums of money for

medical and hospital treatment did not “facially constitute a dollar

amount exceeding the $75,000 threshold”).

     Courts finding that allegations of serious, permanent injuries

satisfy the amount in controversy involve cases where the Plaintiff

alleged the nature of the injury with some specificity. For example,

in McCoy by Webb v. Gen. Motors Corp. 226 F. Supp. 2d 939, 941

(N.D. Ill. 2002), a commonsense reading of the complaint supported

the conclusion that the plaintiffs were seeking in excess of $75,000

in damages in their products liability suit where the plaintiff alleged

a car crash resulted in “lasting and permanent injuries,” severe

pain, emotional distress, disability, lost value and enjoyment of life,

future loss of income, medical expenses, loss of normal life,

disfigurement, and paralysis. See also Fields v. Jay Henges Enters.,

Inc., No. 06-323-GPM, 2006 WL 1875457, *5 (S.D. Ill. June 30,

2006) (finding that a negligence complaint alleging chronic painful

skin disease, pain and suffering, past and future medical expenses,

and lost earnings should have put the defendants on notice that the
                             Page 9 of 11
amount in controversy exceeded $75,000). Those types of

allegations are not present here.

     The Court notes that in Rising-Moore, 435 F.3d at 815, the

Seventh Circuit stated, in dicta, that medical expenses of $10,000,

lost income of $35,000, and a modest allowance for pain, suffering,

and future losses, brought the total over the jurisdictional

threshold. The Court notes, however, that, according to the district

court, the plaintiff in that case alleged that he suffered “permanent

head and neurological impairments.” See Rising-Moore v. Red Roof

Inns, Inc., No. IP1:03CV00707SEB-JPG, 2004 WL 1453602, at * 1

(S.D. Ind. March 30, 2004). Such allegations put in context the

nature of the damages the plaintiff sought and the plausibility of

the amount exceeding $75,000.

     Therefore, the Court finds that Defendant has not shown by a

preponderance of the evidence that the amount in controversy

exceeds $75,000. Although the case is not removable at this time,

Defendant may attempt removal again if Defendant discovers facts –

such as through a response to an interrogatory or request to

admit—that the case is removable. See Benson v. SI Handling Sys.,

Inc., 188 F.3d 780, 782 (7th Cir. 1999) (“Nothing in §1446
                            Page 10 of 11
forecloses multiple petitions for removal.”). Of course, any

subsequent removal notice must comply with 28 U.S.C. § 1446(b)(3)

(be filed within 30 days of receipt of the “amended pleading, motion,

order or other paper from which it may first be ascertained that the

case is one which is or has become removable”); 28 U.S.C. § 1446(c)

(providing that a case cannot be removed under § 1446(b)(3) based

on diversity more than one year after commencement of the action

unless the district court finds the plaintiff acted in bad faith to

prevent removal).

                          III. CONCLUSION

     For the reasons stated, Plaintiff’s Motion for Remand (d/e 2) is

GRANTED. This cause is remanded to the Circuit Court of the

Seventh Judicial Circuit, Sangamon County, Illinois.

ENTERED: January 3, 2019

FOR THE COURT:
                              s/Sue E. Myerscough
                            SUE E. MYERSCOUGH
                            UNITED STATES DISTRICT JUDGE




                             Page 11 of 11
